                            Case 5:21-cv-00792 Document 1-1 Filed 08/25/21 Page 1 of 1
                                                                                  37th     District         Court

                                                                                   Case         Summary


                                                                                 Case     No.   2021CI13827



 Kristen     Palme     VS Walmart,              Inc    ET AL                                                                            Location:    371h    District    Court
                                                                                                                             Judicial     Officer:   37th,    District   Court
                                                                                                                                        Filedon:     07/12/2021




                                                                                  Case      Information



                                                                                                                                    Case Type:         OTHER INJURY          OR
                                                                                                                                                       DAMAGE

                                                                                                                                   CaseStatus:         07/12/2021         Pending
                                                                            Assignment            Information


               Current        Case Assignment
               Case Number              2021CI13827
               Court                    37th District        Court
               DateAssigned             07/12/2021
               Judicial     Officer     37th,    District     Court




                                                                                 Party      Information



                                                                      Lead Attorneys

Plaintiff       Palme,        Kristen                                 KING,    MAITHEW                J
                                                                      Retained


Defendant       Wal Mart Stores Texasi I,I,c                          SAF,NZ, JAIME ARTURO
                                                                      Retained


                Walmart,          Inc                                 SAENZ,      JAIME         ARTURO
                                                                      Retained




                                                                      Events      and      Orders           of the   Court



07/12/2021       New Cases Filed           (OCA)

07/12/2021       PETITION

07/12/2021       REQUEST          FOR SERVICE               AND      PROCESS

07/23/2021       Citation
                 Wal Mart        Stores    Texas,       LLC
                 Served: 07/26/2021
07/27/2021       RETURN          OF SERVICE             - SUCCESSFUL
                       WAL-MART           STORES            TEXAS,    LLC

08/03/2021       JURYFEEPAID

08/03/2021       0RIGINALANSWEROF
                       WM.MART,           INC.        & WM.-MART         STORES          TEXAS,       LLC




                                                                                         PAGE       s OF 'i                                          Printed on 08/25/2021          at i:33 PM
